In two related child protective proceedings pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Sweeney, J.), entered November 2, 2005, which, after fact-finding and dispositional hearings, found that she had neglected the subject children and placed the children in the care and custody of the Suffolk County Department of Social Services for a period of one year. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, Stanley E. Gelzinis is relieved as the attorney for the appellant, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Kerry Sloane Bassett, Esq., 320 Carleton Avenue, Suite 4200, Central Islip, N.Y., 11722, 631-234-2511, is assigned as counsel to perfect the appeal; and it is further,
*800Ordered that the petitioner is directed to furnish a copy of the transcript of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the appellant on or before January 16, 2007 and the petitioner and the Law Guardian shall serve and file their briefs on or before February 15, 2007 and the appellant shall serve and file a reply brief, if any, on or before March 2, 2007; by prior decision and order on motion of this Court, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Upon this Court’s independent review of the record, we conclude that potentially nonfrivolous issues exist including whether the evidence was sufficient to support a finding of neglect, and whether continued placement of the children was in their best interests (see Anders v California, 386 US 738 [1967]). Accordingly, assigned counsel’s motion to be relieved is granted, and new counsel is assigned (cf. Matter of Joseph B., 307 AD2d 996 [2003]). Miller, J.E, Goldstein, Mastro and Dillon, JJ., concur.